DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Regarding claims 1, 4 & 8, the limitations relating to a biological fluid sample (i.e., “traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”, etc.) are being treated as intended use limitations as the claims do not positively claim a biological fluid sample.  Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  

Claim Objections
Claims 1, 2, 5, 8 are objected to because of the following informalities:  the claims interchangeably use “fill edge of the analysis chamber”, “fill edge”, “the analysis chamber fill edge”.  For consistency, Examiner suggests using single term.  
Claim 6 is objected to because of the following informalities:  Examiner suggests amending “the channel” in L2 to “the fluid channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 & 8 are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The “traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge” is undefined in the claim and the metes and bounds of the traverse distance size is thereby indefinitely defined.  The claimed “sized” is unclear because it’s based upon prospective workpieces of the self-contained body of the biological fluid sample which is not a positive element of the claim.  Similarly, claims 4 & 8 are unclear what structural configuration is being claimed as the self-contained body of the biological fluid sample has not been positively claimed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5, 6, 9 & 10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Reed et al. (US 2002/0150505).
Regarding claim 1, Reed et al. teach a biological fluid sample analysis cartridge, comprising: 
a fluid channel (see i.e., fluid channel formed by the mini-column 12 and drip-director 16 in Fig. 4 for example); 
a fluid passage extending between an entry end and an exit end, wherein the entry end is in fluid communication with the fluid channel (see annotation in Fig. 3); and 
an analysis chamber (e.g., receiving well 26) defined by an upper panel (e.g., receiving plate 24) having an interior surface and a base panel (i.e., base of the receiving well 26) having an interior surface (see Fig. 3 for example), wherein a lateral edge of the upper panel and a lateral edge of the base panel define a fill edge of the analysis chamber (see annotation in Fig. 3); 
wherein the fill edge of the analysis chamber is separated from the fluid passage exit end by an air gap (see annotation showing airflow pathways forming an air gap in Fig. 3 & ¶ 0128, 0131), which said fill edge is therefore not connected to the fluid passage exit end (see the fill edge not connected to the fluid passage exit end by annotated air gap and passage 32 in Fig. 3), which said air gap extends a traverse distance between the analysis chamber fill edge and the fluid passage exit end (see Fig. 3 for example). 

    PNG
    media_image1.png
    1556
    1121
    media_image1.png
    Greyscale

Regarding the limitation “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”, although this limitation is being treated as a process/functional limitation (see below), Reed et al. appear to teach this limitation in ¶ 0075-
With regard to limitations in claim 1 (e.g., “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the 

Regarding claims 2, 3, 5, 6, 9 & 10, Reed et al. teach:
2. The cartridge of claim 1, wherein the fill edge extends a lateral distance, and the exit end of the fluid passage extends a lateral distance, and the fill edge lateral distance is greater than the fluid passage exit end lateral distance (see Fig. 3 for example). 
3. The cartridge of claim 1, wherein the fluid passage is an ante-chamber (see Fig. 3 for example). 
5. The cartridge of claim 3, wherein the ante-chamber extends a lateral distance and the fill edge extends a lateral distance, and the ante-chamber lateral distance is substantially similar to the fill edge lateral distance (see Fig. 3 showing a portion of the fluid passage/ante-chamber and the fill edge lateral distances are substantially similar). 
6. The cartridge of claim 1, wherein the fluid passage is in fluid communication with a lateral side of the channel (see Fig. 3 for example). 
9. The cartridge of claim 3, wherein the ante-chamber has a volume and the analysis chamber has a volume, and wherein the volume of the analysis chamber is less than the volume of the ante-chamber (the claim is sufficiently broad to have properly read on the teachings in Fig. 3). 
10. The cartridge of claim 3, wherein the ante-chamber has a height and the analysis chamber has a height, and wherein the height of the ante-chamber is greater than the height of the analysis chamber (the claim is sufficiently broad to have properly read on the teachings in Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 & 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (US 2002/0150505).
Regarding claims 4 & 8, Reed et al. teach:
4. The cartridge of claim 3, wherein the ante-chamber is capable of drawing the fluid sample from the fluid channel (see Fig. 3 for example). 
8. The cartridge of claim 1, wherein the analysis chamber (26) is capable such that the self-contained body of the biological fluid sample extending across the void and maintaining contact between fluid passage exit end and the fill edge, enters the analysis chamber (it is noted that depending on physical properties of the sample, this feature would be taught). 
.  

Claim Rejections - 35 USC § 102
Claim(s) 1-6 & 8-10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Blankenstein et al. (US 2005/0249641).
Regarding claim 1, Blankenstein et al. teach:
1. A biological fluid sample analysis cartridge (¶ 0002+), comprising: 
a fluid channel (157); 
a fluid passage extending between an entry end (157a) and an exit end (157b), wherein the entry end is in fluid communication with the fluid channel (see Fig. 6); and 
an analysis chamber (157c) defined by an upper panel (see i.e., “The microstructures can support the cover on the platform in the area of the capillary gap.” ¶ 0126 & “The platform is preferably totally covered” ¶ 0127) having an interior surface (underside of the cover) and a base panel (e.g., platform, ¶ 0340 & Fig. 6) having an interior surface (see Fig. 6 for example), wherein a lateral edge 
wherein the fill edge of the analysis chamber is separated from the fluid passage exit end by an air gap (see ¶ 0084), which said fill edge is therefore not connected to the fluid passage exit end (see Figs. 6 & 10 for example), which said air gap extends a traverse distance between the analysis chamber fill edge and the fluid passage exit end (see Fig. 6 for example).  
Regarding “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”, this limitation appears to be a process/functional limitation (see below).  In addition, since the claim does not further define structure of the fluid channel, nor positively claim the biological fluid sample and its physical properties, and all structural limitations have been taught by Blankenstein et al., the limitation would be taught as the claim broadly presents.
With regard to limitations in claim 1 (e.g., “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the 

Regarding claims 2-6 & 8-10, Blankenstein et al. teach:
2. The cartridge of claim 1, wherein the fill edge extends a lateral distance, and the exit end of the fluid passage extends a lateral distance, and the fill edge lateral distance is greater than the fluid passage exit end lateral distance (see Fig. 6 for example).  
3. The cartridge of claim 1, wherein the fluid passage is an ante-chamber (see 155d, 156d in Fig. 6 for example).  
4. The cartridge of claim 3, wherein the ante-chamber is capable of drawing the biological fluid sample from the fluid channel by capillary action (¶ 0061).  
5. The cartridge of claim 3, wherein the ante-chamber extends a lateral distance and the fill edge extends a lateral distance, and the ante-chamber lateral distance is substantially similar to the fill edge lateral distance (see Fig. 6 for example).  
6. The cartridge of claim 1, wherein the fluid passage is in fluid communication with a lateral side of the channel (see Fig. 6 for example).  
8. The cartridge of claim 1, wherein the analysis chamber is capable such that the self-contained body of the biological fluid sample extending across the air gap and maintaining contact between fluid passage exit end and the fill edge, enters the analysis chamber by capillary action (since the claim does not further recite structural configuration of the analysis chamber and all structural limitations have been taught by Blankenstein et al., the limitation would be taught as the claim broadly presents).
9. The cartridge of claim 3, wherein the ante-chamber has a volume and the analysis chamber has a volume, and wherein the volume of the analysis chamber is less than the volume of the ante-chamber (the claim is sufficiently broad to have properly read on the teachings in Fig. 6).  
10. The cartridge of claim 3, wherein the ante-chamber has a height and the analysis chamber has a height, and wherein the height of the ante-chamber is greater than the height of the analysis chamber (the claim is sufficiently broad to have properly read on the teachings in Fig. 6).



Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Drawings objections, claim objections, 35 U.S.C. 112(a) rejection, and 35 U.S.C. 112(b) rejections to claims 3 & 4 11/26/2021 have been withdrawn.
35 U.S.C. 112(b) rejections to claims 1, 4 & 8 are maintained.  Examiner notes Claims 1, 4 & 8 are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  The “traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge” is undefined in the claim and the metes and bounds of the traverse distance size is thereby indefinitely defined.  The claimed “sized” is unclear because it’s based upon prospective workpieces of the self-contained body of the biological fluid sample which is not a positive element of the claim.  Similarly, claims 4 & 8 are unclear what structural configuration is being claimed as the self-contained body of the biological fluid sample has not been positively claimed.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “applicant finds no disclosure within Reed that the filtration device is configured for any analysis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, Examiner notes filtration of biological sample (Reed et al. ¶ 0003+) is considered analysis in the art.

In response to the Applicant’s argument that Reed et al. do not disclose “which traverse distance is sized such that a self-contained body of the biological fluid sample can extend across the air gap and maintain contact between the fluid passage exit end and the fill edge”, although this limitation is being treated as a process/functional limitation, Reed et al. appear to teach this limitation in ¶ 0075-0077.  Reed et al. teach “touch-off operation”, i.e., “a vacuum system is provided for drawing adherent drops of fluid hanging from the discharge conduits in a 
In response to the Applicant’s argument that “Applicant finds no disclosure in Reed that the closed-bottom wells 26 function as anything other than a collection device”, it would appear the argument is referring to functional difference of a well to a chamber.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798